 1   ELISE R. SANGUINETTI (SBN: 191389)
     EUGENE FELDMAN, ESQ. (SBN: 118497)
     JAMIE G. GOLDSTEIN (SBN: 302479)
 2   ARIAS SANGUINETTI WANG & TORRIJOS, LLP
     2200 Powell Street, Suite 740
 3   Emeryville, CA 94608
     Telephone: (510) 629-4877
 4   Facsimile: (510) 291-9742

 5   Attorneys for Plaintiffs

 6

 7

8
                                UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
     LUC RICHARD ELIE, Individually and as
11   Successor-in-interest of the ESTATE OF         Case No. 2:20-cv-05538-SVW-ADS
     XAVIER PATTERSON,
12
                    Plaintiffs,
13                                                  STIPULATED PROTECTIVE ORDER
                    v.
14
     LOS ANGELES UNIFIED SCHOOL
15   DISTRICT, SAMUEL MARK
     SCHWARZMER, RICARDO ROSALES,
16   JOSE FERNANDEZ, CARRIE
     SCHWARTZ, KEN HARRIS, KIMBERLY
17   ABDUL MALIK and NISEAN MAE
     ELLIOT,
18
                    Defendants.
19

20   I.     PURPOSES AND LIMITATIONS

21          A.      Discovery in this action is likely to involve production of confidential,

22          proprietary, or private information for which special protection from public

23          disclosure and from use for any purpose other than prosecuting this litigation

24          may be warranted. Accordingly, the parties hereby stipulate to and petition the
                                    1
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1          Court to enter the following Stipulated Protective Order. The parties

 2          acknowledge that this Order does not confer blanket protections on all

 3          disclosures or responses to discovery and that the protection it affords from

 4          public disclosure and use extends only to the limited information or items that

 5          are entitled to confidential treatment under the applicable legal principles. The

 6          parties further acknowledge, as set forth in Section XIII(C), below, that this

 7          Stipulated Protective Order does not entitle them to file confidential information

8           under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

 9          and the standards that will be applied when a party seeks permission from the

10          Court to file material under seal.

11   II.    GOOD CAUSE STATEMENT

12          A.     This action is likely to involve private health, education or employment

13          information for which special protection from public disclosure and from use for

14          any purpose other than prosecution of this action is warranted. Such

15          confidential materials and information consist of, among other things,

16          employment records, psychological records, school records, records of a minor,

17          information otherwise generally unavailable to the public, or which may be

18          privileged or otherwise protected from disclosure under state or federal statutes,

19          court rules, case decisions, or common law. Accordingly, to expedite the flow of

20          information, to facilitate the prompt resolution of disputes over confidentiality

21          of discovery materials, to adequately protect information the parties are entitled

22          to keep confidential, to ensure that the parties are permitted reasonable

23          necessary uses of such material in preparation for and in the conduct of trial, to

24        address their handling at the end of the litigation, and serve the ends of justice, a
                                                 2
     ____________________________________________________________
                            STIPULATED PROTECTIVE ORDER
 1          protective order for such information is justified in this matter. It is the intent of

 2          the parties that information will not be designated as confidential for tactical

 3          reasons and that nothing be so designated without a good faith belief that it has

 4          been maintained in a confidential, non-public manner, and there is good cause

 5          why it should not be part of the public record of this case.

 6   III.   DEFINITIONS

 7          A.     Action: This pending federal lawsuit.

8           B.     Challenging Party: A Party or Non-Party that challenges the designation

 9          of information or items under this Order.

10          C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

11          it is generated, stored or maintained) or tangible things that qualify for

12          protection under Federal Rule of Civil Procedure 26(c), and as specified above in

13          the Good Cause Statement.

14          D.     Counsel: Outside Counsel of Record and House Counsel (as well as their

15          support staff).

16          E.     Designating Party: A Party or Non-Party that designates information or

17          items that it produces in disclosures or in responses to discovery as

18          “CONFIDENTIAL.”

19          F.     Disclosure or Discovery Material: All items or information, regardless of

20          the medium or manner in which it is generated, stored, or maintained

21          (including, among other things, testimony, transcripts, and tangible things), that

22          are produced or generated in disclosures or responses to discovery in this

23          matter.

24
                                    3
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1       G.     Expert: A person with specialized knowledge or experience in a matter

 2       pertinent to the litigation who has been retained by a Party or its counsel to

 3       serve as an expert witness or as a consultant in this Action.

 4       H.     House Counsel: Attorneys who are employees of a party to this Action.

 5       House Counsel does not include Outside Counsel of Record or any other outside

 6       counsel.

 7       I.     Non-Party: Any natural person, partnership, corporation, association, or

8        other legal entity not named as a Party to this action.

 9       J.     Outside Counsel of Record: Attorneys who are not employees of a party

10       to this Action but are retained to represent or advise a party to this Action and

11       have appeared in this Action on behalf of that party or are affiliated with a law

12       firm which has appeared on behalf of that party, and includes support staff.

13       K.     Party: Any party to this Action, including all of its officers, directors,

14       employees, consultants, retained experts, and Outside Counsel of Record (and

15       their support staffs).

16       L.     Producing Party: A Party or Non-Party that produces Disclosure or

17       Discovery Material in this Action.

18       M.     Professional Vendors: Persons or entities that provide litigation support

19       services (e.g., photocopying, videotaping, translating, preparing exhibits or

20       demonstrations, and organizing, storing, or retrieving data in any form or

21       medium) and their employees and subcontractors.

22       N.     Protected Material: Any Disclosure or Discovery Material that is

23       designated as “CONFIDENTIAL.”

24
                                    4
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1         O.     Receiving Party: A Party that receives Disclosure or Discovery Material

 2         from a Producing Party.

 3   IV.   SCOPE

 4         A.     The protections conferred by this Stipulation and Order cover not only

 5         Protected Material (as defined above), but also (1) any information copied or

 6         extracted from Protected Material; (2) all copies, excerpts, summaries, or

 7         compilations of Protected Material; and (3) any testimony, conversations, or

8          presentations by Parties or their Counsel that might reveal Protected Material.

 9         B.     Any use of Protected Material at trial shall be governed by the orders of

10         the trial judge. This Order does not govern the use of Protected Material at trial.

11   V.    DURATION

12         A.     Even after final disposition of this litigation, the confidentiality

13         obligations imposed by this Order shall remain in effect until a Designating

14         Party agrees otherwise in writing or a court order otherwise directs. Final

15         disposition shall be deemed to be the later of (1) dismissal of all claims and

16         defenses in this Action, with or without prejudice; and (2) final judgment herein

17         after the completion and exhaustion of all appeals, rehearings, remands, trials,

18         or reviews of this Action, including the time limits for filing any motions or

19         applications for extension of time pursuant to applicable law.

20   VI.   DESIGNATING PROTECTED MATERIAL

21         A.     Exercise of Restraint and Care in Designating Material for Protection

22                1.     Each Party or Non-Party that designates information or items for

23                protection under this Order must take care to limit any such designation

24            to specific material that qualifies under the appropriate standards. The
                                               5
     ____________________________________________________________
                          STIPULATED PROTECTIVE ORDER
 1             Designating Party must designate for protection only those parts of

 2             material, documents, items, or oral or written communications that

 3             qualify so that other portions of the material, documents, items, or

 4             communications for which protection is not warranted are not swept

 5             unjustifiably within the ambit of this Order.

 6             2.     Mass, indiscriminate, or routinized designations are prohibited.

 7             Designations that are shown to be clearly unjustified or that have been

8              made for an improper purpose (e.g., to unnecessarily encumber the case

 9             development process or to impose unnecessary expenses and burdens on

10             other parties) may expose the Designating Party to sanctions.

11             3.     If it comes to a Designating Party’s attention that information or

12             items that it designated for protection do not qualify for protection, that

13             Designating Party must promptly notify all other Parties that it is

14             withdrawing the inapplicable designation.

15        B.   Manner and Timing of Designations

16             1.     Except as otherwise provided in this Order (see, e.g., Section

17             B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

18             Discovery Material that qualifies for protection under this Order must be

19             clearly so designated before the material is disclosed or produced.

20             2.     Designation in conformity with this Order requires the following:

21                    a.     For information in documentary form (e.g., paper or

22                    electronic documents, but excluding transcripts of depositions or

23                    other pretrial or trial proceedings), that the Producing Party affix

24                 at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                          6
     ____________________________________________________________
                        STIPULATED PROTECTIVE ORDER
 1                 “CONFIDENTIAL legend”), to each page that contains protected

 2                 material. If only a portion or portions of the material on a page

 3                 qualifies for protection, the Producing Party also must clearly

 4                 identify the protected portion(s) (e.g., by making appropriate

 5                 markings in the margins).

 6                 b.     A Party or Non-Party that makes original documents

 7                 available for inspection need not designate them for protection

8                  until after the inspecting Party has indicated which documents it

 9                 would like copied and produced. During the inspection and before

10                 the designation, all of the material made available for inspection

11                 shall be deemed “CONFIDENTIAL.” After the inspecting Party has

12                 identified the documents it wants copied and produced, the

13                 Producing Party must determine which documents, or portions

14                 thereof, qualify for protection under this Order. Then, before

15                 producing the specified documents, the Producing Party must affix

16                 the “CONFIDENTIAL legend” to each page that contains Protected

17                 Material. If only a portion or portions of the material on a page

18                 qualifies for protection, the Producing Party also must clearly

19                 identify the protected portion(s) (e.g., by making appropriate

20                 markings in the margins).

21                 c.     For testimony given in depositions, that the Designating

22                 Party identify the Disclosure or Discovery Material on the record,

23                 before the close of the deposition all protected testimony.

24
                                    7
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1                        d.     For information produced in form other than document and

 2                        for any other tangible items, that the Producing Party affix in a

 3                        prominent place on the exterior of the container or containers in

 4                        which the information is stored the legend “CONFIDENTIAL.” If

 5                        only a portion or portions of the information warrants protection,

 6                        the Producing Party, to the extent practicable, shall identify the

 7                        protected portion(s).

8           C.   Inadvertent Failure to Designate

 9               1.       If timely corrected, an inadvertent failure to designate qualified

10               information or items does not, standing alone, waive the Designating

11               Party’s right to secure protection under this Order for such material.

12               Upon timely correction of a designation, the Receiving Party must make

13               reasonable efforts to assure that the material is treated in accordance with

14               the provisions of this Order.

15   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

16          A.   Timing of Challenges

17               1.       Any party or Non-Party may challenge a designation of

18               confidentiality at any time that is consistent with the Court’s Scheduling

19               Order.

20          B.   Meet and Confer

21               1.       The Challenging Party shall initiate the dispute resolution process

22               under Local Rule 37.1 et seq.

23          C.   The burden of persuasion in any such challenge proceeding shall be on

24        the Designating Party. Frivolous challenges, and those made for an improper
                                               8
     ____________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 1         purpose (e.g., to harass or impose unnecessary expenses and burdens on other

 2         parties) may expose the Challenging Party to sanctions. Unless the Designating

 3         Party has waived or withdrawn the confidentiality designation, all parties shall

 4         continue to afford the material in question the level of protection to which it is

 5         entitled under the Producing Party’s designation until the Court rules on the

 6         challenge.

 7   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

8          A.     Basic Principles

 9                1.     A Receiving Party may use Protected Material that is disclosed or

10                produced by another Party or by a Non-Party in connection with this

11                Action only for prosecuting, defending, or attempting to settle this Action.

12                Such Protected Material may be disclosed only to the categories of

13                persons and under the conditions described in this Order. When the

14                Action has been terminated, a Receiving Party must comply with the

15                provisions of Section XIV below.

16                2.     Protected Material must be stored and maintained by a Receiving

17                Party at a location and in a secure manner that ensures that access is

18                limited to the persons authorized under this Order.

19         B.     Disclosure of “CONFIDENTIAL” Information or Items

20                1.     Unless otherwise ordered by the Court or permitted in writing by

21                the Designating Party, a Receiving Party may disclose any information or

22                item designated “CONFIDENTIAL” only to:

23                       a.     The Receiving Party’s Outside Counsel of Record in this

24                 Action, as well as employees of said Outside Counsel of Record to
                                           9
     ____________________________________________________________
                        STIPULATED PROTECTIVE ORDER
 1                    whom it is reasonably necessary to disclose the information for this

 2                    Action;

 3                    b.     The officers, directors, and employees (including House

 4                    Counsel) of the Receiving Party to whom disclosure is reasonably

 5                    necessary for this Action;

 6                    c.     Experts (as defined in this Order) of the Receiving Party to

 7                    whom disclosure is reasonably necessary for this Action and who

8                     have signed the “Acknowledgment and Agreement to Be Bound”

 9                    (Exhibit A);

10                    d.     The Court and its personnel;

11                    e.     Court reporters and their staff;

12                    f.     Professional jury or trial consultants, mock jurors, and

13                    Professional Vendors to whom disclosure is reasonably necessary

14                    or this Action and who have signed the “Acknowledgment and

15                    Agreement to be Bound” attached as Exhibit A hereto;

16                    g.     The author or recipient of a document containing the

17                    information or a custodian or other person who otherwise

18                    possessed or knew the information;

19                    h.     During their depositions, witnesses, and attorneys for

20                    witnesses, in the Action to whom disclosure is reasonably

21                    necessary provided: (i) the deposing party requests that the

22                    witness sign the “Acknowledgment and Agreement to Be Bound;”

23                    and (ii) they will not be permitted to keep any confidential

24                 information unless they sign the “Acknowledgment and Agreement
                                          10
     ____________________________________________________________
                        STIPULATED PROTECTIVE ORDER
 1                      to Be Bound,” unless otherwise agreed by the Designating Party or

 2                      ordered by the Court. Pages of transcribed deposition testimony or

 3                      exhibits to depositions that reveal Protected Material may be

 4                      separately bound by the court reporter and may not be disclosed to

 5                      anyone except as permitted under this Stipulated Protective Order;

 6                      and

 7                      i.     Any mediator or settlement officer, and their supporting

8                       personnel, mutually agreed upon by any of the parties engaged in

 9                      settlement discussions.

10   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

11         IN OTHER LITIGATION

12         A.    If a Party is served with a subpoena or a court order issued in other

13         litigation that compels disclosure of any information or items designated in this

14         Action as “CONFIDENTIAL,” that Party must:

15               1.     Promptly notify in writing the Designating Party. Such notification

16               shall include a copy of the subpoena or court order;

17               2.     Promptly notify in writing the party who caused the subpoena or

18               order to issue in the other litigation that some or all of the material

19               covered by the subpoena or order is subject to this Protective Order. Such

20               notification shall include a copy of this Stipulated Protective Order; and

21               3.     Cooperate with respect to all reasonable procedures sought to be

22               pursued by the Designating Party whose Protected Material may be

23               affected.

24
                                    11
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1        B.    If the Designating Party timely seeks a protective order, the Party served

 2        with the subpoena or court order shall not produce any information designated

 3        in this action as “CONFIDENTIAL” before a determination by the Court from

 4        which the subpoena or order issued, unless the Party has obtained the

 5        Designating Party’s permission. The Designating Party shall bear the burden

 6        and expense of seeking protection in that court of its confidential material and

 7        nothing in these provisions should be construed as authorizing or encouraging a

8         Receiving Party in this Action to disobey a lawful directive from another court.

 9   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

10        PRODUCED IN THIS LITIGATION

11        A.    The terms of this Order are applicable to information produced by a Non-

12        Party in this Action and designated as “CONFIDENTIAL.” Such information

13        produced by Non-Parties in connection with this litigation is protected by the

14        remedies and relief provided by this Order. Nothing in these provisions should

15        be construed as prohibiting a Non-Party from seeking additional protections.

16        B.    In the event that a Party is required, by a valid discovery request, to

17        produce a Non-Party’s confidential information in its possession, and the Party

18        is subject to an agreement with the Non-Party not to produce the Non-Party’s

19        confidential information, then the Party shall:

20              1.     Promptly notify in writing the Requesting Party and the Non-Party

21              that some or all of the information requested is subject to a

22              confidentiality agreement with a Non-Party;

23

24
                                    12
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1                2.     Promptly provide the Non-Party with a copy of the Stipulated

 2                Protective Order in this Action, the relevant discovery request(s), and a

 3                reasonably specific description of the information requested; and

 4                3.     Make the information requested available for inspection by the

 5                Non-Party, if requested.

 6         C.     If the Non-Party fails to seek a protective order from this court within 14

 7         days of receiving the notice and accompanying information, the Receiving Party

8          may produce the Non-Party’s confidential information responsive to the

 9         discovery request. If the Non-Party timely seeks a protective order, the

10         Receiving Party shall not produce any information in its possession or control

11         that is subject to the confidentiality agreement with the Non-Party before a

12         determination by the court. Absent a court order to the contrary, the Non-Party

13         shall bear the burden and expense of seeking protection in this court of its

14         Protected Material.

15   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

17         disclosed Protected Material to any person or in any circumstance not

18         authorized under this Stipulated Protective Order, the Receiving Party must

19         immediately (1) notify in writing the Designating Party of the unauthorized

20         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

21         Protected Material, (3) inform the person or persons to whom unauthorized

22         disclosures were made of all the terms of this Order, and (4) request such person

23         or persons to execute the “Acknowledgment and Agreement to be Bound” that is

24         attached hereto as Exhibit A.
                                    13
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 2       PROTECTED MATERIAL

 3       A.     When a Producing Party gives notice to Receiving Parties that certain

 4       inadvertently produced material is subject to a claim of privilege or other

 5       protection, the obligations of the Receiving Parties are those set forth in Federal

 6       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

 7       whatever procedure may be established in an e-discovery order that provides for

8        production without prior privilege review. Pursuant to Federal Rule of Evidence

 9       502(d) and (e), insofar as the parties reach an agreement on the effect of

10       disclosure of a communication or information covered by the attorney-client

11       privilege or work product protection, the parties may incorporate their

12       agreement in the Stipulated Protective Order submitted to the Court.

13   XIII. MISCELLANEOUS

14       A.     Right to Further Relief

15              1.       Nothing in this Order abridges the right of any person to seek its

16              modification by the Court in the future.

17       B.     Right to Assert Other Objections

18              1.       By stipulating to the entry of this Protective Order, no Party waives

19              any right it otherwise would have to object to disclosing or producing any

20              information or item on any ground not addressed in this Stipulated

21              Protective Order. Similarly, no Party waives any right to object on any

22              ground to use in evidence of any of the material covered by this Protective

23              Order.

24       C.     Filing Protected Material
                                    14
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1                1.     A Party that seeks to file under seal any Protected Material must

 2                comply with Civil Local Rule 79-5. Protected Material may only be filed

 3                under seal pursuant to a court order authorizing the sealing of the specific

 4                Protected Material at issue. If a Party's request to file Protected Material

 5                under seal is denied by the Court, then the Receiving Party may file the

 6                information in the public record unless otherwise instructed by the Court.

 7

8

 9   XIV. FINAL DISPOSITION

10         A.     After the final disposition of this Action, as defined in Section V, within

11         sixty (60) days of a written request by the Designating Party, each Receiving

12         Party must return all Protected Material to the Producing Party or destroy such

13         material. As used in this subdivision, “all Protected Material” includes all copies,

14         abstracts, compilations, summaries, and any other format reproducing or

15         capturing any of the Protected Material. Whether the Protected Material is

16         returned or destroyed, the Receiving Party must submit a written certification to

17         the Producing Party (and, if not the same person or entity, to the Designating

18         Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

19         all the Protected Material that was returned or destroyed and (2) affirms that the

20         Receiving Party has not retained any copies, abstracts, compilations, summaries

21         or any other format reproducing or capturing any of the Protected Material.

22         Notwithstanding this provision, Counsel are entitled to retain an archival copy of

23         all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

24        memoranda, correspondence, deposition and trial exhibits, expert reports,
                                           15
     ____________________________________________________________
                          STIPULATED PROTECTIVE ORDER
 1            attorney work product, and consultant and expert work product, even if such

 2            materials contain Protected Material. Any such archival copies that contain or

 3            constitute Protected Material remain subject to this Protective Order as set forth

 4            in Section V.

 5            B.       Any violation of this Order may be punished by any and all appropriate

 6            measures including, without limitation, contempt proceedings and/or monetary

 7            sanctions.

8    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 9
     Dated: July 2, 2021                         /s/Jamie G. Goldstein_____________
10                                               Attorney(s) for Plaintiff(s)

11
     Dated: July 2, 2021                         /s/John R. Meehan     _____________
12
                                                 Attorney(s) for Defendant(s)
13

14

15

16
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17

18

19   Dated:        July 6, 2021                      /s/ Autumn D. Spaeth
                                                 HONORABLE AUTUMN D. SPAETH
20                                               United States Magistrate Judge

21

22

23

24
                                    16
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A

 2

 3                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4

 5

 6          I,                                  [print or type full name], of

 7                         [print or type full address], declare under penalty of perjury that I

8    have read in its entirety and understand the Stipulated Protective Order that was issue

 9   by the United States District Court for the Central District of California on [DATE] in

10   the case of                                Luc Richard Elie, Individuall and as

11   Successor-in-Interest of the Estate of Xavier Patterson v. Los Angeles Unified School

12   District, et.al. Case No: 2:20-cv-05538-SVW-ADS. I agree to comply with and to be

13   bound by all the terms of this Stipulated Protective Order and I understand and

14   acknowledge that failure to so comply could expose me to sanctions and punishment in

15   the nature of contempt. I solemnly promise that I will not disclose in any manner any

16   information or item that is subject to this Stipulated Protective Order to any person or

17   entity except in strict compliance with the provisions of this Order.

18

19          I further agree to submit to the jurisdiction of the United States District Court

20   for the Central District of California for the purpose of enforcing the terms of this

21   Stipulated Protective Order, even if such enforcement proceedings occur after

22   termination of this action. I hereby appoint                                   [print or

23   type full name] of                                [print or type full address and

24
                                    17
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1   telephone number] as my California agent for service of process in connection with this

 2   action or any proceedings related to enforcement of this Stipulated Protective Order.

 3   Date:

 4   City and State where sworn and signed:

 5   Printed Name:

 6   Signature:

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                    18
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
 1   Attestation Regarding Electronic Signatures:

 2            I, Jamie G. Goldstein, am the ECF user whose ID and password are being used to file
     this Stipulation. I hereby attest John Meehan, counsel for Defendant LAUSD has concurred in
 3   the filing’s content and authorized the filing of same.

 4   Dated: July 2, 2021                 ARIAS SANGUINETTI WANG & TORRIJOS, LLP

 5
                                                 By: /s/ Jamie G. Goldstein______________
 6                                                       JAMIE G. GOLDSTEIN
                                                         Attorneys for Plaintiff
 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                    19
     ____________________________________________________________
                      STIPULATED PROTECTIVE ORDER
